Citation Nr: 1545615	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the time period from August 4, 2011, through March 13, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A January 2012 RO decision denied entitlement to a TDIU and continued a previously assigned 60 percent disability rating for service-connected coronary artery disease.  A notice of disagreement was received in March 2012 regarding the TDIU and assigned rating for coronary artery disease.  

In a September 2013 decision, the RO granted entitlement to a TDIU effective March 14, 2012.  On the same date, the RO issued a statement of the case (SOC), addressing the 60 percent rating for coronary artery disease and denying a TDIU for the period from August 4, 2011, through March 13, 2012.  The decision and SOC were issued to the Veteran in October 2013.  

In November 2013 correspondence, the Veteran expressed his disagreement with the denial of a TDIU effective from August 4, 2011.  The Veteran also indicated, "I do accept your decision of [TDIU]."  A notation on the correspondence reflects that RO personnel accepted the statement as a substantive appeal and certified the issues of entitlement to a TDIU and increased rating for coronary artery disease to the Board in July 2015.  

In correspondence received in August 2015 on a VA form 9 (Appeal to the Board of Veterans' Appeals), the Veteran checked the box indicating that he wished to "appeal all of the issues listed on the [SOC]."  However, after reiterating his assertion regarding the TDIU claim, he again stated, "I also did not appeal IHD [ischemic heart disease (coronary artery disease)]."  Given the Veteran's two clear and consistent statements, the Board finds that the Veteran did not appeal the issue of entitlement to an increased rating for coronary artery disease.  Therefore, that issue is not before the Board. 

FINDINGS OF FACT

1.  For the period from August 4, 2011, through March 13, 2012, service connection was established for coronary artery disease rated 60 percent disabling and for malaria rated as noncompensable.

2.  The Veteran completed four years of high school and worked as a factory supervisor for more than three decades until the company closed.

3.  The most probative and persuasive evidence reflects that the Veteran's dyspnea on mild exertion is attributable to his smoking history and COPD diagnosed more than seven years earlier than coronary artery disease.

4.  The most probative and persuasive evidence reflects that for the time period from August 4, 2011, through March 2013, 2012, the Veteran's coronary artery disease and malaria did not preclude him from securing or following a substantially gainful occupation consistent with his education and usual occupation.


CONCLUSION OF LAW

For the period from August 4, 2011, through March 13, 2012, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

The Veteran was provided VCAA notice in an August 2011 letter, advising him of what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify is satisfied.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  Here, the evidence of record contains service treatment and personnel records, post-service private and VA treatment records, VA and private examination reports and opinions, records from the Social Security Administration (SSA), lay statements, and hearing testimony regarding unrelated prior claims.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA provided the Veteran with ischemic heart disease and general medical examinations in October 2011 to evaluate the current nature of his coronary artery disease and other service-connected disability, including its impact on employment.  The examination report included all necessary testing, a full examination of the Veteran, and provided information adequate to evaluate the claim.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the TDIU claim in appellate status.

II. Criteria & Analysis

The Veteran's claim for a TDIU was received on August 4, 2011.  A TDIU was awarded effective March 14, 2012, the effective date that service connection for posttraumatic stress disorder (PTSD) was established and rated 70 percent disabling.  The Veteran contends that a TDIU is warranted from August 4, 2011.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

For the time period from August 4, 2011, through March 13, 2012, service connection was in effect for coronary artery disease rated 60 percent disabling and for malaria rated as noncompensable; the Veteran had no other service-connected disabilities.  His combined evaluation for compensation during this period was 60 percent.  Thus, he meets the threshold schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for the pertinent time period.

By way of background, the Board points out that previous Board decisions denied entitlement to a compensable rating for malaria and denied entitlement to chronic obstructive pulmonary disease (COPD), among other claimed disabilities.

In his August 4, 2011 claim for a TDIU, the Veteran reported that his heart disease prevented him from working.  He indicated that he worked 50 hours per week as a department supervisor at a manufacturing corporation from 1972 until November 2008.  He reported completing four years of high school and denied having other education or training before or since becoming too disabled to work.

In connection with his initial claim for service connection for ischemic heart disease, the Veteran was afforded a VA examination in March 2011.  Pertinent examination findings included a METs level of greater than 3 METs but not greater than 5 METs, representing the lowest level of activity at which the Veteran reported symptoms of dyspnea, fatigue, and angina.  Other findings included no evidence of congestive heart failure and normal left ventricular systolic function, left ventricular ejection fraction of 60 percent.  Other medical evidence of record reflects that coronary artery disease was diagnosed in September 2005.  Based on these findings, service connection was granted for coronary artery disease associated with presumed exposure to herbicides during military service in Vietnam, and a 60 percent disability rating was awarded.  

During the October 2011 VA examination to evaluate the impact of the Veteran's coronary artery disease and history of malaria on his ability to work, the Veteran described a pulmonary history of wheezing one to two times per week and dyspnea (shortness of breath) on mild exertion.  He also reported dyspnea in relation to his cardiac history.  He reported working as a supervisor and retiring in 2008 due to specific medical causes of COPD, coronary artery disease, and hypertension.

Pertinent objective findings again reflected a METs level of greater than 3 METs but not greater than 5 METs; at this level of activity, the Veteran reported the symptom of dyspnea and did not identify symptoms of fatigue, angina, dizziness, or syncope.  Following an examination and laboratory testing, the examiner also diagnosed malaria, resolved.

The examining physician opined that the Veteran had no limitations to work with respect to his history of malaria or current diagnosis of coronary artery disease.  In support of the conclusion, the examiner explained that the Veteran was limited in his ability to work due to his nonservice-connected COPD in that he feels short of breath with mild exertion.

Following the RO denial of a TDIU, the Veteran submitted a report of consultation and examination dated February 29, 2012 from P. Yocom, D.C., in support of his TDIU claim and other claims that were pending at the time.  Regarding ischemic heart disease, Dr. Yocom related that the Veteran "can undertake only the most sedentary tasks (i.e., walking slowly across a room) without developing significant angina and dyspnea."  Dr. Yocom's report did not record any objective examination findings regarding the Veteran's ischemic heart disease or dyspnea.

Dr. Yocom also opined that the Veteran's current COPD was "more likely than not directly and causally related to granulomatous disease of the lungs as diagnosed during active duty."  He added that "[t]his is a serious complication to dyspnea associated with his service connected ischemic heart disease."

Finally, regarding employability, Dr. Yocom opined that the Veteran was unemployable and permanently and totally disabled due to "military related serious ischemic heart disease, hypertension, COPD, hearing impairment, and daily cephalgia."  Dr. Yocom explained that all of these conditions were "permanent and progressive in nature without reasonable expectation of clinical and/or symptomatic improvement; and further it is clinically evident that same [sic] do not allow him to follow any form of gainful occupation [sic]."

Having considered the medical and lay evidence of record, the Board finds that a TDIU is not warranted for the period from August 4, 2011, through March 13, 2012.

The issue to be resolved is whether the Veteran's coronary artery disease alone renders him incapable of securing and following a substantially gainful occupation during the applicable time period that is consistent with his high school education and usual occupation as a factory supervisor.  He does not contend that his service-connected, noncompensable malaria interferes with employment.

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this regard, the Board finds the Veteran competent to report his symptoms of dyspnea.  

Turning to the medical opinion evidence, the Court has held that the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Finally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds the opinion of the October 2011 VA examiner probative and persuasive against the claim for a TDIU prior to March 14, 2012 because it is supported by and consistent with the medical and lay evidence of record, including the Veteran's prior statements regarding his smoking history and symptomatology.  Here, the examiner concluded the Veteran's dyspnea on mild exertion was the factor interfering with his ability to work and was attributable to his nonservice-connected COPD rather than to his coronary artery disease.

Regarding COPD, the Board first notes that numerous statements made to private and VA treatment providers before coronary artery disease was diagnosed in September 2005 document an extensive smoking history of between one and two packs of cigarettes per day for a period of 30 to 40 years.  For example, an April 1999 treatment record from D. McHugh, M.D., which is in the Veteran's SSA file, reflects the Veteran's report of smoking two packs per day for approximately 32 years [since 1967].  An April 2000 record from the Bone & Joint Clinic documents a reported 40-pack year history of smoking.  Similarly, an August 2003 VA smoking cessation clinic note records the Veteran's report of smoking since he was 18 years old [since 1966 based on his date of birth, and thus for a period of 37 years].

Consistent with his smoking history, the evidence of record documents a history of shortness of breath and diagnosed COPD years before the September 2005 diagnosis of coronary artery disease.  The impression of a May 1998 VA chest x-ray was COPD.  The impression of an August 2001 CT scan of the abdomen, which was ordered by a private physician, R. Bone, M.D., was COPD with bullous disease in the lung bases.  During a January 2003 VA primary care history and physical, he endorsed dyspnea on exertion and disclosed that he still smoked.  Similarly, during the August 2003 visit at the VA smoking cessation clinic, he reported having shortness of breath for the last seven to eight years [since 1995].  

Furthermore, among the claimed disabilities listed in his February 2008 application for SSA disability benefits were COPD, depression, and atherosclerosis.  He indicated that he had worked as a factory supervisor from 1972 to November 2008, using machines, technical knowledge and skills, and walking or standing for seven hours per day.  A November 2007 VA psychiatry note associated with the SSA file reflects the Veteran's report that he had worked for 30 years for the same company, which had filed for bankruptcy, and he was without a job since the previous day as a result.  A December 2007 inpatient VA history and physical record documents the Veteran's report of having shortness of breath at his baseline that "he attributes to [history of] smoking; able to walk one city block before getting short of breath."  An April 2008 Disability Determination and Transmittal indicated that the Veteran was disabled for SSA purposes effective November 2007 due to COPD.

In summary, the Veteran's extensive smoking history and history of dyspnea on exertion associated with his COPD diagnosed in 1998 is well documented.  Moreover, the Veteran himself has attributed his dyspnea on exertion to his history of smoking.  Based on these facts, the Board finds the October 2011 VA examiner's opinion to be consistent with the medical evidence of record and the Veteran's prior statements regarding his history of shortness of breath since approximately 1995 and diagnosed COPD since 1998.

In comparison, the Board finds the opinion of P. Yocom, D.C., entitled to no probative value for the following reasons.  First, Dr. Yocom's opinion regarding unemployability was based on consideration of several nonservice-connected disabilities, including COPD, in addition to coronary artery disease.  Second, it does not appear that Dr. Yocom had access to the Veteran's claims file or other medical records to obtain a comprehensive picture of his medical history.  Third, the report does not reflect that the Veteran disclosed his extensive smoking history or his history of dyspnea on exertion associated with his smoking and COPD, which are factors pertinent to the issue of the onset and source of his dyspnea on exertion.  Fourth, Dr. Yocom stated that the Veteran's malaria was "active symptomatically" and he "has frequent and continual exacerbations of malaria symptoms at least once to twice per year."  Dr. Yocom, however, did not identify medical evidence that would support such a conclusion.

The Board also finds that the opinion from Dr. Yocom appears to have been solicited for the purpose of obtaining favorable medical evidence in support of the claims that were pending at the time, including entitlement a TDIU, rather than for the purpose of obtaining an independent, objective medical opinion.  Other VA treatment records associated with the claims file document treatment eight days before and three days after the consultation with Dr. Yocom.  The Board has not located evidence in the Veteran's claims file suggesting that he spends time in another state such that a clinical relationship with Dr. Yocom may be possible.  

In summary, based on the deficiencies of Dr. Yocom's February 2012 consultation and examination report and the evidence suggesting that the Veteran may have traveled a great length for the purpose of obtaining favorable medical evidence to support his claims, the Board finds the opinion of Dr. Yocom insufficient to support the claim of entitlement to a TDIU.  In addition, the most probative and persuasive evidence establishes that the Veteran was not incapable of securing or following gainful employment consistent with his education and usual occupation as a factory supervisor during the period from August 4, 2011, through March 12, 2012.  Rather, the most probative and persuasive evidence establishes that the Veteran's dyspnea on mild exertion associated with his history of smoking and nonservice-connected COPD is the symptom contributing to unemployability.

The preponderance of the evidence is against this claim for entitlement to TDIU from August 4, 2011, through March 12, 2012.  Therefore, there is no reasonable doubt to be resolved.  The appeal for this matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.




	(CONTINUED ON NEXT PAGE)


ORDER

For the period from August 4, 2011, through March 13, 2012, entitlement to a TDIU is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


